Citation Nr: 1721045	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  17-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iron Mountain, Michigan


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized home improvement and structural alterations pursuant to 38 U.S.C.A. § 1717.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to July 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 decision by the Department of Veterans Affairs Medical Center (VAMC) in Iron Mountain, Michigan.


A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to reimbursement for the cost and installation of a walk-in bathtub/shower under the home improvement and structural alterations (HISA) program.  For the reasons set forth below, the Board finds that the matter must be remanded for additional development.

A review of the record demonstrates that the Veteran's primary care provider submitted a request for a HISA grant for bathroom renovation to the VA community-based outpatient clinic (CBOC) in Menominee, Michigan, in April 2016.  A HISA screening, via a physical therapy consultation, was conducted in May 2016; at which time, it was noted that the Veteran was to use a tub transfer bench and leg lifter on a trial basis.  The record indicated that the Veteran was instructed to contact VA for further HISA consideration if he experienced continuing problems.  In October 2016, the Menominee CBOC received the Veteran's Application for Assistance (dated in April 2016), along with multiple contractor bid documents related to the walk-in bathtub/shower project.  The Veteran reported that the job had been completed.

In October 2016, the Veteran's claim for reimbursement for the cost and installation of the walk-in bathtub/shower under the HISA program was denied by the Iron Mountain VAMC because there was no prior authorization.  The Veteran disagreed with the denial and a statement of the case (SOC) was issued in March 2017, which denied the claim because there was no prior approval and the claim was not submitted within 30 days of the date that the improvement was performed.  The Veteran perfected a timely appeal in March 2017.

In this matter, it is undisputed that the Veteran did not receive prior approval for the installation of the walk-in bathtub/shower.  Veterans Health Administration (VHA) Handbook 1173.14, which addresses the HISA program, states that claims for payment or reimbursement of costs or services performed (without prior authorization) can be authorized when: (a) the veteran meets both the legal eligibility and medical entitlement for the modification for which reimbursement is sought, and (b) the claim is submitted within 30 days of the date that the improvement or alteration was performed, or (c) documented evidence indicates that an application was made for the benefit, or a VA physician recommended furnishing the improvement or alteration before the work was performed.  VHA Handbook 1173.14, para. 10(i).

With regard to the question of whether the claim was submitted within 30 days of the date that the improvement or alteration was performed, the Veteran (through his daughter) reported that the purchase and installation of the project was made through the contractor, Tundraland of Green Bay.  The Veteran's claims file contains only the original estimate from Tundraland, which indicates an estimated start date of September 1, 2016 and an estimated completion date of September 15, 2016.  The record contains no documentation of when the project was actually completed.  As such, the matter of whether the Veteran's October 19, 2016 Application for Assistance was submitted within 30 days of the date that the project was performed remains in question.  The matter must therefore be remanded in order to obtain documentation from the Veteran of the date of completion of the walk-in bathtub/shower installation project.

Additionally, the Board notes that the Veteran's VA claims file contains documents from the Menominee CBOC detailing the April 2016 request for the HISA grant, as well as the May 2016 physical therapy consultation.  However, the record does not appear complete.  Upon remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.
Finally, the Board notes that, although the March 2017 SOC references Section 1717, it does not contain any of the applicable laws or regulations regarding eligibility for reimbursement under the HISA program, including 38 C.F.R. §§17.3100-3130.  As such, upon remand, the Veteran should be provided with complete VCAA notice including as to all the laws and regulations relevant to his request for reimbursement for the cost of home improvements under the HISA program.  See, e.g., Beverly v. Nicholson, 19 Vet. App. 394 (2005).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a VCAA notification letter pertaining to the Veteran's request for reimbursement for the cost of home improvements under the HISA program including all pertinent law and regulations.

2. Send the Veteran a letter requesting that he provide documentation of when the installation of the walk-in bathtub/shower was completed by Tundraland of Green Bay.

3. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

4. Thereafter, adjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

